Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6615 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 95-2594729 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7800 Woodley Avenue Van Nuys, California 91406 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818) 781-4973 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Number of shares of no par value common stock outstanding as of May 4, 2009: TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 - Controls and Procedures 20 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 21 Item 1A - Risk Factors 21 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6 - Exhibits 22 Signatures 23 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements Superior Industries International, Inc. Condensed Consolidated Statements of Operations (Thousands of dollars, except per share data) (Unaudited) March 29, 2009 March 30, 2008 NET SALES $ 81,548 $ 222,238 Cost of sales 96,061 212,852 GROSS PROFIT (LOSS) (14,513 ) 9,386 Selling, general and administrative expenses 4,775 6,210 Impairment of long-lived assets 8,910 - INCOME (LOSS) FROM OPERATIONS (28,198 ) 3,176 Interest income, net 400 980 Other expense, net (1,301 ) (442 ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY EARNINGS (29,099 ) 3,714 Income tax (provision) benefit (26,460 ) (2,620 ) Equity in earnings (loss) of joint ventures (942 ) 2,085 NET INCOME (LOSS) $ (56,501 ) $ 3,179 EARNINGS (LOSS) PER SHARE - BASIC $ (2.12 ) $ 0.12 EARNINGS (LOSS) PER SHARE - DILUTED $ (2.12 ) $ 0.12 DIVIDENDS DECLARED PER SHARE $ 0.16 $ 0.16 See notes to condensed consolidated financial statements. 1 Table of Contents Superior Industries International, Inc. Condensed Consolidated Balance Sheets (Thousands of dollars) (Unaudited) March 29, 2009 December 28, 2008 ASSETS Current assets: Cash and cash equivalents $ 162,876 $ 146,871 Accounts receivable, net 65,785 89,426 Inventories, net 57,526 70,115 Income taxes receivable 1,990 3,901 Deferred income taxes 7,815 5,995 Other current assets 5,545 2,981 Total current assets 301,537 319,289 Property, plant and equipment, net 195,247 216,209 Investments 45,039 48,196 Non-current deferred tax asset, net 15,949 39,152 Other assets 4,752 5,693 Total assets $ 562,524 $ 628,539 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 20,864 $ 26,318 Accrued expenses 40,626 35,239 Income taxes payable - 644 Total current liabilities 61,490 62,201 Non-current tax liabilities (Note 10) 52,392 51,330 Non-current deferred income taxes 21,530 22,535 Executive retirement liabilities 21,004 20,880 Commitments and contingencies (Note 16) - - Shareholders' equity: Preferred stock, no par value Authorized - 1,000,000 shares Issued - none - - Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 26,668,440 shares (26,668,440 shares at December 28, 2008) 54,965 54,634 Accumulated other comprehensive loss (72,293 ) (67,244 ) Retained earnings 423,436 484,203 Total shareholders' equity 406,108 471,593 Total liabilities and shareholders' equity $ 562,524 $ 628,539 See notes to condensed consolidated financial statements. 2 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statements of Cash Flows (Thousands of dollars) (Unaudited) Thirteen Weeks Ended March 29, 2009 March 30, 2008 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 22,703 $ 5,515 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (2,442 ) (3,095 ) Proceeds from sale of fixed assets 10 105 NET CASH USED IN INVESTING ACTIVITIES (2,432 ) (2,990 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends paid (4,266 ) (4,259 ) Proceeds from exercise of stock options - 169 NET CASH USED IN FINANCING ACTIVITIES (4,266 ) (4,090 ) Net increase (decrease) in cash and cash equivalents 16,005 (1,565 ) Cash and cash equivalents at the beginning of the period 146,871 106,769 Cash and cash equivalents at the end of the period $ 162,876 $ 105,204 See notes to condensed consolidated financial statements. 3 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statement of Shareholders’ Equity (Thousands of dollars, except per share data) (Unaudited) Accumulated Common Stock Other Number of Comprehensive Retained Shares Amount Loss Earnings Total BALANCE AT DECEMBER 28, 2008 26,668,440 $ 54,634 $ (67,244 ) $ 484,203 $ 471,593 Comprehensive loss: Net loss - - - (56,501 ) (56,501 ) Other comprehensive loss, net of tax: Net foreign currency translation loss - - (5,046 ) - (5,046 ) Net actuarial loss on pension obligation (3 ) (3 ) Comprehensive loss (a) (61,550 ) Stock-based compensation expense - 574 - - 574 Tax impact of stock options - (243 ) - - (243 ) Cash dividend declared ($0.16 per share) - - - (4,266 ) (4,266 ) BALANCE AT MARCH 29, 2009 26,668,440 $ 54,965 $ (72,293 ) $ 423,436 $ 406,108 (a) Comprehensive income, net of tax was $9,612,000 for the three months ended March 30, 2008, which included: net income of $3,179,000, foreign currency translation adjustment gainof $6,385,000 and an unrealized gain of $48,000 on our pension obligation. See notes to condensed consolidated financial statements. 4 Table of Contents Superior Industries International, Inc. Notes to Condensed Consolidated Financial Statements March 29, 2009 (Unaudited) Note 1 – Nature of Operations Headquartered in Van Nuys, California, the principal business of Superior Industries International, Inc. (referred to herein as the “company” or in the first person notation “we”, “us” and “our”) is the design and manufacture of aluminum road wheels for sale to original equipment manufacturers (OEM). We are one of the largest suppliers of cast and forged aluminum wheels to the world’s leading automobile and light truck manufacturers, with wheel manufacturing operations in the United States, Mexico and Hungary.Customers in North America represent the principal market for our products, with approximately 18 percent of our net sales by our North American facilities to international customers but primarily delivered to their assembly operations in the United States. Ford Motor Company (Ford), General Motors Corporation (GM) and Chrysler LLC (Chrysler) together represented approximately 82 percent of our total wheel sales during the first fiscal quarter of 2009 and for the 2008 fiscal year. The loss of all or a substantial portion of our sales to Ford, GM or Chrysler would have a significant adverse impact on our financial results, unless the lost volume could be replaced. This risk is partially mitigated by our long term relationships with these OEM customers and our supply arrangements which are generally for multi-year periods.However, since late 2008, both GM and Chrysler have been provided with emergency funding from the U.S. federal government as part of efforts to restructure both automakers.On April 30, 2009, Chrysler filed a voluntary petition under Chapter 11 of the U.S.
